                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


KEVIN L. WILKE,

                  Plaintiff,

      v.                                          Case No. 14-cv-1144-pp

TANYA SHAW, individually;
SANDRA GEISTER, individually;
and THE ESTATE OF TEODORO P. ROMANA, JR.,
by its Personal Representative, Teresita Romana,

                  Defendants.


    ORDER APPROVING STIPULATION OF DISMISSAL (DKT. NO. 142)
                    AND DISMISSING CASE


      On June 5, 2019, the parties filed a stipulation of dismissal. Dkt. No.

142. The court APPROVES the stipulation and ORDERS that this case is

DISMISSED in its entirety, with prejudice, with each party to bear its own

costs, expenses and attorney fees.

      Dated in Milwaukee, Wisconsin this 20th day of June, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge
